Title: State of the Virginia Forces, [2 May 1780]
From: Jefferson, Thomas
To: 



[2 May 1780]


  
  
  
  
  
  
  

State of the Virginia Forces State of the Virginia forces in Continental service, including the rank & file & Non-commissioned officers only
Temporary enlistments not expiring before Sep. 30, 1780.
  Enlistments for terms not specified in the returns
  Enlistments for the War.
  Total counted as of our Quota
  Enlistments expiring between dates of returns & Sep.30. & therefore not counted as of our Quota


Infantry with the main army, including the 1st & 2d. state regiments, as by return from Genl. Washington of Dec. 26. 1779.
181.

  1456
  1637.
  1377


Colo. Gist’s regiment; as by Colo. Cabell’s return of Oct. 1779.
   53

    70
   123.
    99.


Recruits sent to the Southward under Genl. Scott, as by his return Nov. 18. 1779.

  1002.

  1002.



Colo. Porterfeild’s detachment of Infantry to South Carolina, as by his return May 2. 1780.
  134.

    84.
   218.
  *171


Colo. Harrison’s regiment of artillery, as by Genl. Washington’s return Dec. 26. 1779.
    4.

    81.
    85.
   129.


Colo. Hazen’s regiment, as by return from Continentl. War office Feb. 23. 1780.

    12

    12



Majr. Caleb Gibbs’s corps of guards, as by return of War office Feb. 23. 1780.

    37

    37



Virginia troops at Fort Pitt as by return from Genl. Washington Nov. 1779.

   308

   308
   100



Colo. Taylor’s regiment of guards to the Convention troops, enlisted during the stay of those troops in Albemarle


   297.
   297.



Colo. Moylan’s horse, as by letter from Genl. Washington of Feb. 16. 1780.

    63

    63



Reid’s troop of Majr. Nelson’s horse on service with the Convention troops Albemarle

    29

    29.



Two troops of Majr. Nelson’s horse detached to S. Carolina undr Colo. Porterfeild, return, May 2. 1780.
   23

    41.
    64.



Colo. Baylor’s horse (exclusive of those in Carolina at the date of the return) as by return Oct. 13. 1779.

   138.

   138



Colo. Bland’s horse, no return: but said by the commanding officer to be about

   140

   140.



Majr. Lee’s horse as by letter from Genl. Washington Mar. 9. 1780

    52

    52.




  395.
  1781.
  2029
  4205
  1876.


